The Examiner acknowledges applicants’ response to the election requirement dated 5/3/22 in which they elected, without traverse, Group I, claims 1 to 9.  Note that the application has since been transferred to another Examiner.  Upon a review of the prior art, the Examiner does not believe it to be an undue burden to examine all of claims 1 to 10 at once.  As such the restriction requirement dated 2/9/22 is hereby withdrawn.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubac et al., C.R. Acad. Sc Paris Serie C, page 411, 1968.
	This reference was provided by applicants and cited in the corresponding ISR.  As can be seen in page 412, Dubac et al. teach a compound having the formula 

    PNG
    media_image1.png
    63
    125
    media_image1.png
    Greyscale

in which Y is Se and the R groups are butyl.  This anticipates claims 1 and 2.

The remaining claims are objected to as being based on a rejected independent claim but containing allowable subject matter.  None of these specific compounds are taught or suggested by any of the prior art.  This too is comparable to that cited in the corresponding ISR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/28/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765